Citation Nr: 1036558	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-26 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an increased evaluation for postoperative 
recurrent left (minor) shoulder dislocation, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1974 to July 
1990.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied the 
claim for an increased evaluation for the Veteran's service-
connected left shoulder disability.  The Veteran filed a timely 
appeal.  In an April 2008 rating decision, the RO increased the 
evaluation to 30 percent disabling, beginning November 30, 2006.  
A November 2008 rating decision awarded a temporary total 
evaluation following surgery for the period from October 14, 2008 
to December 1, 2008, when the evaluation was returned to 30 
percent.

This case was originally before the Board in January 2009, when 
it was remanded for additional development.  The case has been 
returned to the Board for further appellate review.

The Veteran testified in a Video Conference hearing before the 
undersigned Veterans Law Judge in November 2008; a transcript of 
that hearing is associated with the claims file.

The issue of entitlement to a total disability rating 
based on individual unemployability due to service-
connected disabilities (TDIU) has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  





FINDINGS OF FACT

1.  The Veteran is right handed.

2.  The evidence of record for the period from November 30, 2006 
through October 13, 2008 does not demonstrate that there was any 
fibrous union, nonunion or loss of head of the left humerus, or 
any unfavorable ankylosis of the scapulohumeral articulation 
demonstrated by the movement of the left humerus and scapula as a 
single piece.

3.  The evidence of record for the period beginning December 1, 
2008 demonstrates that the Veteran's left shoulder is limited to 
25 degrees from the side in abduction with evidence that the 
Veteran's humerus, clavicle and scapula have been transfixed and 
move as one piece; the evidence does not demonstrate that there 
is any loss of head or nonunion of the left humerus.


CONCLUSIONS OF LAW

1.  The criteria for establishing an evaluation in excess of 30 
percent for postoperative recurrent left (minor) shoulder 
dislocation to include arthritis, for the period from November 
30, 2006 through October 13, 2008, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.69, 4.71a, 
Diagnostic Codes 5200, 5201, 5202 (2009).

2.  The criteria for a 40 percent evaluation for postoperative 
recurrent left (minor) shoulder dislocation to include arthritis, 
for the period beginning December 1, 2008, have been more nearly 
approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.69, 4.71a, Diagnostic Code 5200 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) defines VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain. 38 C.F.R. § 3.159(b) (2009).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, in a January 2007 letter, the Veteran was provided 
notice regarding what information and evidence is needed to 
substantiate his claim for an increased rating, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  The letter 
advised the Veteran to submit evidence from medical providers, 
statements from others who could describe their observations of 
his disability level, and his own statements describing the 
symptoms, frequency, severity and additional disablement caused 
by his disability.  That letter, as well as June 2008 and January 
2009 letters advised the Veteran of the necessity of providing 
medical or lay evidence demonstrating the level of disability and 
the effect that the disability has on his employment.  The notice 
also provided examples of pertinent medical and lay evidence that 
the Veteran may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to a disability evaluation.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA 
notice in a claim for increased rating need not be "veteran 
specific").  The 2007 and 2009 letters also advised the Veteran 
how effective dates are assigned, and the type evidence which 
impacts that determination.  The case was last adjudicated in 
April 2010.

As to VA's duty to assist, the record also reflects that VA has 
made reasonable efforts to obtain relevant records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file include 
the Veteran's VA treatment records and examination reports, 
private treatment records, and the November 2008 Video Conference 
hearing transcript.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting evidence and argument.  Thus, the Veteran 
was provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have affected 
the essential fairness of the adjudication or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2009); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2009); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2009).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  However, where an increase in the level of 
a service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  The 
injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand for 
rating purposes.  38 C.F.R. § 4.69.  In this case, the evidence 
of record demonstrates that the Veteran is right handed.  
Therefore, the Board finds that the Veteran's service-connected 
left shoulder is the nondominant (minor) extremity for rating 
purposes.

Service connection for the left shoulder disorder was been in 
effect since July 1990.  The Veteran filed his current claim for 
increase in December 2006.  During the course of the appeal, the 
Veteran's disability rating was increased to 30 percent effective 
November 30, 2006.  As noted above, he was awarded a temporary 
total evaluation from October 14, 2008 through November 30, 2008 
following left shoulder surgery, with a return to the 30 percent 
rating effective December 1, 2008.  Thus, the question presented 
is whether an evaluation in excess of 30 percent is warranted for 
the period from November 30, 2006 through October 13, 2008 and 
since December 1, 2008.  On appeal, the Veteran asserts that he 
is entitled to a 40 percent evaluation for his service-connected 
left shoulder disability.  

Diagnostic Code 5200 provides that ankylosis of the 
scapulohumeral articulation of the minor upper extremity is rated 
30 percent when intermediate (between favorable and unfavorable); 
and it is rated 40 percent when unfavorable (abduction limited to 
25 degrees from side).  The scapula and humerus move as one 
piece.  38 C.F.R. § 4.71a, Diagnostic Code 5200 and Note (2009).  

Moreover, limitation of motion of the minor arm at the shoulder 
is rated at 20 percent if motion is limited to shoulder level, 
and 30 percent if motion is limited to 25 degrees from the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Diagnostic Code 5202 provides for a 20 percent rating, but no 
higher, for recurrent dislocation of the minor humerus at the 
scapulohumeral joint.  Similarly, malunion of the minor humerus 
warrants no more than a 20 percent rating.  Impairment of the 
minor humerus is rated at 40 percent if there is a fibrous union, 
50 percent if there is nonunion or false flail joint, and 70 
percent if there is loss the head of humerus, with flail 
shoulder.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202.

Turning to the clinical evidence of record, records in November 
2006 demonstrate that the Veteran was seen for recurrent left 
shoulder instability, following multiple left surgeries since 
service.  At that time, the Veteran underwent supine active range 
of motion testing which demonstrated 80 degrees of flexion, 45 
degrees of abduction, 20 degrees of external rotation and 55 
degrees of internal rotation.  The VA occupational therapist, 
however, noted that the Veteran was limited to 25 degrees of 
abduction by apprehension/pain.  The Veteran also deferred 
performing gentle range of motion citing pain at that time.  

The Veteran went to the VA orthopedic clinic in December 2006, at 
which time it was noted that he was complaining of left shoulder 
pain with apparent immobility.  The examiner noted well-healed 
non-symptomatic skin and plump muscles around the Veteran's left 
shoulder, and specifically noted the absence of any atrophy of 
tissue except for at the scar site.  He noted, however, that he 
could not get a good examination of the Veteran's left shoulder 
because of the pain with any passive motion.  The VA doctor 
further noted that the Veteran was wearing a pullover sweater and 
that he could remove it and put it on using his left arm.  The 
examiner noted that x-rays showed severe degenerative joint 
disease (DJD) of the left shoulder joint with two metallic 
fragments in the soft tissue of the anterior infused capsule well 
out of joint.  The Veteran was diagnosed at that time with 
multijoint instability and pain response over-reaction.  The 
Veteran also began left shoulder corticosteroid injections at 
that time.  Subsequent VA treatment records demonstrate that the 
Veteran was seen for similar complaints of left shoulder pain 
periodically and given injections until January 2008.  

The Veteran underwent a VA examination of his left shoulder in 
February 2007.  That examination report indicated that the 
Veteran injured his shoulder in service when he fell on it during 
training and dislocated it.  He had stated that he dislocated his 
shoulder three more times in service before having surgery on his 
shoulder.  The VA examiner noted that the Veteran was right 
handed.  The Veteran reported left shoulder pain being present 
all day every day, approximately 9 out of 10 in intensity.  He 
also reported that the pain interferes with his ability to sleep 
and that he has difficulty doing overhead activities.  He denied 
any current instability or dislocations.  He reported that since 
service he has had four different surgeries on his shoulder, the 
last one being in 1989.  The Veteran stated that each surgery was 
done in order to help stabilize his shoulder and prevent future 
dislocations.  The Veteran also stated that he was currently 
unemployed due to his right knee and left shoulder disabilities, 
specifically citing his inability to do overhead activities as a 
limitation to his employability due to his left shoulder 
disability.  Upon examination, the Veteran's left shoulder was 
shown to have 70 degrees of abduction, 70 degrees of flexion, and 
60 degrees of external and internal rotation.  The VA examiner 
noted end-of-range pain and that the Veteran was able to 
repetitively use his left shoulder without a change in range of 
motion or level of pain.  The Veteran was shown to have a 
positive apprehension test and a negative impingement test.  He 
had 4 out of 5 strength in his left supraspinatus muscle, his AC 
joint was nontender, and the Veteran's left shoulder did not 
demonstrate any warmth, effusion or erythema.

The Veteran underwent another VA examination in March 2008, where 
he reported experiencing pain in his left shoulder on a daily 
basis which interferes with his sleeping.  He also reported that 
his left shoulder was unstable and that he experiences pain with 
overhead activity.  The VA examiner noted that the Veteran had 
undergone multiple surgeries to his left shoulder.  The VA 
examiner also noted that the Veteran was being treated by VA with 
injection therapy and Tylenol 3.  The Veteran indicated that he 
had difficulty operating a computer and that he requires help 
bathing and with other personal care activities.  He indicated 
that he also experiences flare-ups that are activity-related.  He 
reported minor episodes of dislocation which last until he 
reduces them, and as a result the Veteran avoids all activity 
with his shoulder.  Upon examination, the Veteran was shown to 
have abduction to 10 degrees, flexion to 10 degrees, external 
rotation to 0 degrees, but with an internal rotation to 90 
degrees.  The Veteran was noted as having a painful and markedly 
limited range of motion.  The Veteran was unable to perform 
repetitive range of motion testing due to pain.  The Veteran's 
shoulder showed abnormal impingement testing with pain and 
limitation of motion to 30 degrees.  The VA examiner further 
noted that the Veteran could not scratch his head or back.  X-
rays showed that the presence of a Hill-Sachs deformity of the 
humeral head, accompanied by a mild downward subluxation of the 
humeral head.  The Veteran was diagnosed with subluxation of the 
humeral head, recurrent, with functionally frozen shoulder.

The Veteran continued to seek treatment for his left shoulder 
pain throughout 2007 and 2008, until the Veteran sought a 
surgical consult for his left shoulder in October 2008.  That 
consultation indicated that the Veteran had complaints of left 
shoulder pain and instability.  The VA surgeon noted that the 
Veteran had undergone numerous left shoulder surgeries, including 
open capsular shifts, Putti-Platt and a capsular shrinkage.  The 
VA surgeon noted that the Veteran did "okay" with these 
surgeries, but sustained another traumatic dislocation in 2006.  
The VA surgeon noted persistent pain and instability complaints 
since that time.  The Veteran reported being able to feel when 
his humeral head subluxates and adjusts it accordingly to reduce 
it.  During this surgical consultation, the Veteran was shown to 
have passive forward flexion of 90 degrees and abduction to 80 
degrees, but was unwilling to externally rotate his shoulder 
secondary to discomfort and feelings of instability.  X-rays 
demonstrated moderate glenohumeral degenerative changes, as well 
as two loose metallic suture anchors that appear to be within the 
glenohumeral joint.  The Veteran was diagnosed with left shoulder 
arthritis and instability, numerously operated.  The Veteran was 
underwent left shoulder surgery in October 2008.

Following the Veteran's surgery, the Veteran was seen in November 
2008, while he was still in a shoulder immobilizer.  The VA 
physician noted that the Veteran was status post a left shoulder 
fusion and washout (Eady), and was slowly improving.  The VA 
physician also noted great scapular motion and a stable left 
shoulder.  

In his November 2008 hearing, the Veteran testified that he his 
left shoulder dislocated approximately two to three times a month 
prior to his surgery.  He further indicated that when it 
dislocated he would lift his arm and put it back in place.  The 
Veteran testified that he left his job as a machine operator and 
could not work at all due to his left shoulder disability.  The 
Veteran further stated that he had trouble with his activities of 
daily living, including putting on deodorant.  The Veteran also 
indicated that his prior surgeries had replaced the joint and 
ligaments, but that his October 2008 surgery fused his shoulder 
together.  The Veteran and his representative averred during the 
hearing that the Veteran should be given a separate rating for 
the arthritis of his left shoulder.

In January 2009, the Veteran was seen again for his status post 
left shoulder fusion, and was noted as having a stable left 
shoulder fusion without tenderness to palpitation.  The Veteran 
was noted as being able to get his hand to his mouth, almost to 
his hip pocket and almost to the top of his head.  The VA doctor 
noted that the fusion appeared healed without loosening.

The Veteran underwent a VA examination in April 2009, following 
the Board's remand in January 2009.  During that examination, the 
Veteran reported that he has left shoulder pain on most days, 
which interferes with his sleeping.  He reported that his left 
shoulder was unstable, that he is unable to lift his shoulder 
over his head, and that he "basically has no functional usage of 
[his] left shoulder."  The Veteran reported undergoing six left 
shoulder surgeries since 1974.  The VA examiner noted that the 
Veteran has not had any recent physical therapy, though he noted 
the injection therapy the Veteran underwent had some benefit.  
The VA examiner further noted that the Veteran stopped working in 
2004 as a machine operator.  The Veteran was described as limited 
in his ability to carry objects and that he needs help dressing, 
noting that the Veteran "has no use of his shoulder."  The 
Veteran reported consistent shoulder problems without significant 
flare-ups.  The VA examiner noted that the Veteran does not use a 
brace.  

Upon examination, the VA examiner noted that the Veteran had no 
active motion detectable in his left shoulder except for that 
which was associated with scapular movement.  The Veteran 
demonstrated passive abduction to 15 degrees, passive flexion to 
10 degrees, external rotation in the vertical position of 0 
degrees, and internal rotation of 30 degrees.  The VA examiner 
noted that all motion appeared painful, and noted that the 
Veteran's impingement testing was abnormal at 20 degrees.  The VA 
examiner noted that the Veteran's shoulder was stable at 
examination and that supraspinatus strength was decreased.  The 
VA examiner noted an October 2008 x-ray showed a metallic plate 
and screws which "transfixed the left humerus to both the left 
clavicle and the scapula."  The Veteran was diagnosed with 
postsurgical changes with a nonfunctional shoulder and no motion 
detectable at the glenohumeral joint, except possibly internal 
rotation.

A VA orthopedic note from September 2009 indicated that the 
Veteran had isolated shrugging of his shoulders, with mobility 
near the same as the opposite side.  The VA physician noted that 
he had the Veteran flex his elbow in an attempt to shrug his 
shoulders or raise his hand to his mouth, making the Veteran less 
effective.  It was noted in a March 2010 VA physician assistant's 
treatment note that the Veteran continued to complain of aching 
pain in his left shoulder, which had worsened since his 2008 
shoulder surgery.  On examination at that time, the Veteran's 
extremities did not show any edema, but the Veteran was unable to 
abduct his arm transversely and was only able to abduct his arm 
anteriorly approximately 30 degrees.  The Veteran was prescribed 
medication for his pain.

On the basis of the foregoing evidence, the Board finds that an 
evaluation in excess of 30 percent for the period from November 
30, 2006 through October 13, 2008 is not warranted, but that a 40 
percent evaluation is more nearly approximated for the period 
beginning December 1, 2008, the day following the expiration of 
the Veteran's temporary total evaluation assigned for 
convalescence.  The reasoning is as follows.

In order for the Veteran to get a higher evaluation for his left 
shoulder disability, the evidence of record must demonstrate 
either unfavorable ankylosis (abduction limited to 25 degrees 
from the side), or fibrous union, nonunion or false flail joint, 
or loss of head of the humerus with a flail shoulder.  

For the period from November 30, 2006 through October 13, 2008, 
the Veteran's shoulder demonstrated limitation of abduction to 25 
degrees from the side.  However, there is no evidence, 
particularly x-ray evidence, from that period from time which 
demonstrated that the Veteran's left shoulder demonstrated any 
loss of head of the humerus, nonunion of the humerus, or any 
fibrous union of the humerus.  In fact, the Board specifically 
notes the March 2008 VA examination and the x-rays from that 
examination which demonstrate that the Veteran had a subluxating 
humeral head.  The head of the humerus was demonstrated on the 
x-ray.  There was no mention of fibrous union or nonunion at that 
time.  

Moreover, the Board notes that the Veteran's humerus and scapula 
were not noted as moving together as one piece during that 
examination.  The Board additionally notes that the Veteran's lay 
testimony in his November 2008 hearing confirms the lack of any 
fusion of his left humerus and scapula prior to his October 2008 
left shoulder surgery.  Thus, the clinical evidence of record 
does not demonstrate any evidence commensurate with the criteria 
necessary for a higher evaluation for that period, particularly 
fibrous union, nonunion or loss of head of the humerus, or any 
unfavorable ankylosis of the scapulohumeral articulation 
demonstrated by the movement of the humerus and scapula as a 
single piece.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 
5202.

However, following the surgery, the Board notes that in the April 
2009 VA examination, the x-ray evidence clearly demonstrates that 
the Veteran's left humerus had been "transfixed" to his left 
clavicle and scapula.  The Veteran's lay testimony confirms such 
fusion of his left shoulder was the purpose of the October 2008 
left shoulder surgery.  The Board notes that the effect of such 
is that the humerus and scapula move as one piece, as 
specifically demonstrated by the Veteran's "shrugging" in 
September 2009 when he was moving his shoulder.  At that time, 
the Veteran was unable to abduct his arm transversely and was 
only able to abduct his arm anteriorly approximately 30 degrees.  
Also, the evidence from April 2009 indicates that the Veteran was 
limited to 15 degrees of abduction of his left shoulder.  

Thus, the Board notes that the preponderance of the evidence 
demonstrates a disability picture that more nearly approximates 
that of a left shoulder with unfavorable ankylosis, limited to 25 
degrees of abduction from the side.  Accordingly, the Board finds 
that beginning December 1, 2008, the evidence more nearly 
approximates the criteria for a 40 percent evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5200.

The Veteran's left shoulder disability does not warrant a higher 
rating beginning December 1, 2008 because the evidence does not 
demonstrate any loss of head or nonunion of the humerus.  The 
Board specifically notes the lack of such evidence noted in the 
April 2009 VA examination and x-rays, as well as in the 
subsequent VA treatment records.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5202.

Additionally, the Board is cognizant of the Veteran's additional 
contentions on appeal, specifically during his Board hearing in 
November 2008, in which he asserts that he warrants an additional 
rating for his arthritis of his left shoulder.  The Board notes 
that degenerative arthritis is ratable under Diagnostic 5003.  
However, that Diagnostic Code specifically states that 
disabilities involving degenerative arthritis confirmed by x-ray 
findings should be rated on the limitation of motion under the 
appropriate diagnostic codes, such as Diagnostic Code 5200.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  Given that the 
Veteran is currently compensated under the appropriate limitation 
of motion diagnostic codes (particularly Diagnostic Codes 5200 
and 5201), the Board finds a separate rating for arthritis would 
constitute pyramiding.  See 38 C.F.R. § 4.14 (the evaluation of 
the same manifestation or disability under different diagnoses is 
to be avoided).  

Finally, the Board has considered whether the Veteran's 
postoperative recurrent left (minor) shoulder dislocation to 
include arthritis presents an exceptional or unusual disability 
picture as to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of an extraschedular rating is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of the 
schedule impractical.").  Here, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology and 
provide for consideration of additional symptomatology than is 
currently shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In short, the Board finds that the evidence of record prior to 
the Veteran's left shoulder surgery does not demonstrate fibrous 
union, nonunion or loss of head of the humerus, nor does it 
demonstrate that the Veteran's humerus and scapula move as one 
piece.  However, following the surgery and expiration of the 
convalescence period, the evidence demonstrates that the 
Veteran's left shoulder symptomatology more nearly approximates 
unfavorable ankylosis, abduction limited to 25 degrees from the 
side and evidence that the Veteran's humerus, clavicle and 
scapula have been transfixed and move as one piece.  The evidence 
following surgery does not demonstrate any loss of head or 
nonunion of the humerus.  Accordingly, the Board finds that an 
evaluation in excess of 30 percent prior to the left shoulder 
surgery in October 2008 is not warranted, but that following 
surgery and convalescence, a 40 percent evaluation is warranted 
for the Veteran's postoperative recurrent left (minor) shoulder 
dislocation to include arthritis.  See 38 C.F.R. §§ 4.69, 4.71a, 
Diagnostic Codes 5200.

In reaching the above conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).

ORDER

An evaluation in excess of 30 percent for postoperative recurrent 
left (minor) shoulder dislocation to include arthritis, for the 
period from November 30, 2006 through October 13, 2008, is 
denied.

A 40 percent evaluation for postoperative recurrent left (minor) 
shoulder dislocation to include arthritis, for the period 
beginning December 1, 2008, is granted, subject to the 
regulations controlling the payment of monetary benefits.



____________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


